UNITED STATES BANKRUPTCY COURT

Southern District of lowa (Des Moines)

IN RE: AMYI ROSS CASE NO: 15-01828
CHAD R ROSS
CHAPTER: 13
Debtor (s)

—=> —_— : —— ~ = - ae

ICE OF CLAIM SATISFA

As to Claim #6 filed on 09/28/2015, Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto files this notice that its
claim was satisfied and the Debtor(s) has no further liability as to this claim. Wells Fargo requests no further
disbursements be made on this claim by the Chapter 13 Trustee, debtor, or any third party.

[05/24/2019] /s/Guerlin Bozieux
Bankruptcy Specialist
Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto

CERTIFICATE OF SERVICE

In addition to the parties who will be served via the Court’s ECF system, I certify that on [05/24/2019], I
served a true and correct copy of the above notice of claim satisfaction on the Debtor(s) by U.S. mail at the
address(es) listed on the court’s docket, where the Debtor is not represented by counsel.

RCIASB 05/28/19 12:39

BK-07 (05/23/18)
Wells Fargo Auto is a division of Wells Fargo Bank. N.A. © 2018 Wells Fargo Bank, NLA. All rights reserved.

 
ZEQIIO-S\ 478)
Csaut0Ud $2q) mol 40 -HIRSIA WLAPTOS

ORIGIN ID:SOPA (888) 875-9372 SHIP DATE: 24MAY19

me

°o 4

= WELLS FARGO-DEALER SERVICES CAD: 10863 150595212600
1S 1100 CORPORATE CENTER DR BLDG A

e NG TIB07 BILL SENDER

 

 

To SOUTHERN DISTRICT OF IOWA
UNITED STATES BANKRUPTCY COURT
410 EAST COURT AVENUE, US COURTHOUS
SUITE 300
giacees MOINES IA 50309 ae

SESDEEC23AD

Anidruyueg

 

3£0-2020d OVW
ony 08284 87794

yp
23
og
ad
48
38
&

—PO. DORR OE —

il TUM RENKeeLEREPa| Fede
th ey An
nrg oy te i

    
   

 

TUE - 28 MAY 3:00P

7874 6565 2297 STANDARD OVERNIGHT

50309

H DSMA wie DSM

ne

eSO Shipment -- Label

 
